In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Correctional Services concerning jail time credit, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Hickman, J.), entered March 12, 1986, which dismissed the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
The petition was properly dismissed (see, Matter of Peterson v New York State Dept. of Correctional Servs., 100 AD2d 73). Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.